

Lease Agreement Number BU100511   




LEASE AGREEMENT


This Lease Agreement, dated October 5, 2011 by and between FARNAM STREET
FINANCIAL, INC. (the "Lessor") with an office located at 240 Pondview Plaza,
5850 Opus Parkway, Minnetonka, MN 55343 and BUFFALO LAKE ENERGY, LLC (the
"Lessee") with an office located at 1600 Broadway, Suite 2200, Denver, CO 80202.
 
Lessor hereby leases or grants to the Lessee the right to use and Lessee hereby
rents and accepts the right to use the equipment (identified by serial number
where serialized), services, and software on the Lease Schedule(s) attached
hereto or incorporated herein by reference from time to time (collectively, the
equipment, software and services are the "Equipment"), subject to the terms and
conditions hereof, as supplemented with respect to each item of Equipment by the
terms and conditions set forth in the appropriate Lease Schedule.  The term
"Lease Agreement" shall include this Lease Agreement and the various Lease
Schedule(s) identifying each item of Equipment or the appropriate Lease
Schedule(s) identifying one or more particular items of Equipment.

 
1.  TERM:  This Lease Agreement is effective from the date it is executed by
both parties.  The term of this Lease Agreement, as to all Equipment designated
on any particular Lease Schedule, shall commence on the Installation Date for
all Equipment on such Lease Schedule and shall continue for an initial period
ending that number of months from the Commencement Date as set forth in such
Lease Schedule (the “Initial Term”) and shall continue from year to year
thereafter until terminated.  The term of this Lease Agreement as to all
Equipment designated on any particular Lease Schedule may be terminated without
cause at the end of the Initial Term or any year thereafter by either party
mailing written notice of its termination to the other party not less than
one-hundred twenty (120) days prior to such termination date.


2.COMMENCEMENT DATE:  The Installation Date for each item of Equipment shall be
the day said item of Equipment is installed at the Location of Installation,
ready for use, and accepted in writing by the Lessee.  The Commencement Date for
any Lease Schedule is the first of the month following installation of all the
Equipment on the Lease Schedule, unless the latest Installation Date for any
Equipment on the Lease Schedule falls on the first day of the month, in which
case that is the Commencement Date.  The Lessee agrees to complete, execute and
deliver a Certificate(s) of Acceptance to Lessor upon installation of the
Equipment.


3.LEASE CHARGE:  The lease charges for the Equipment leased pursuant to this
Lease Agreement shall be the aggregate “Monthly Lease Charge(s)” as set forth on
each and every Lease Schedule executed pursuant hereto (the aggregate “Monthly
Lease Charge(s)” are the “Lease Charges”).  Lessee agrees to pay to Lessor the
Lease Charges in accordance with the Lease Schedule(s), and the payments shall
be made at Lessor's address indicated thereon.  The Lease Charges shall be paid
by Lessee monthly in advance with the first full month's payment due on the
Commencement Date.  If the Installation Date does not fall on the first day of a
month, the Lease Charge for the period from the Installation Date to the
Commencement Date shall be an amount equal to the “Monthly Lease Charge” divided
by thirty (30) and multiplied by the number of days from and including the
Installation Date to the Commencement Date and such amount shall be due and
payable upon receipt of an invoice from Lessor.  Charges for taxes made in
accordance with Section 4 and charges made under any other provision of this
Lease Agreement and payable by Lessee shall be paid to Lessor at Lessor's
address specified on the Lease Schedule(s) on the date specified in invoices
delivered to Lessee. If payment, as specified above, is not received by Lessor
on the due date, Lessee agrees to and shall, to the extent permitted by law, pay
on demand, as a late charge, an amount equal to one and one-half percent (1½%),
or the maximum percentage allowed by law if less, of the amount past due (“Late
Charges”).  Late Charges shall be charged and added to any past due amount on
the date such payment is due and every thirty (30) days thereafter until all
past due amounts are paid in full to Lessor.


4.TAXES:  In addition to the Lease Charges set forth in Section 3, the Lessee
shall reimburse Lessor for all license or registration fees, assessments, sales
and use taxes, rental taxes, gross receipts taxes, personal property taxes and
other taxes now or hereafter imposed by any government, agency, province or
otherwise upon the Equipment, the Lease Charges or upon the ownership, leasing,
renting, purchase, possession or use of the Equipment, whether the same be
assessed to Lessor or Lessee (the “Taxes”).  Lessor shall file all property tax
returns and pay all Taxes when due.  Lessee, upon notice to Lessor, may, in
Lessee's own name, contest or protest any Taxes, and Lessor shall honor any such
notice except when in Lessor's sole opinion such contest is futile or will cause
a levy or lien to arise on the Equipment or cloud Lessor's title
thereto.  Lessee shall, in addition, be responsible to Lessor for the payment
and discharge of any penalties or interest as a result of Lessee’s actions or
inactions.  Nothing herein shall be construed to require Lessee to be
responsible for any federal or state taxes or payments in lieu thereof, imposed
upon or measured by the net income of Lessor, or state franchise taxes of
Lessor, or except as provided hereinabove, any penalties or interest resulting
from Lessor's failure to timely remit such tax payments.


5.DELIVERY AND FREIGHT COSTS:  Lessee shall accept delivery of the Equipment and
allow the Equipment to be installed within seven (7) days after delivery.
      All transportation charges upon the Equipment for delivery to Lessee's
designated Location of Installation are to be paid by Lessee.  All rigging,
drayage charges, structural alterations, rental of heavy equipment and/or other
expense necessary to place the Equipment at the Location of Installation are to
be promptly paid by Lessee.


6.INSTALLATION:  Lessee agrees to pay for the actual installation of the
Equipment at Lessee's site.  Lessee shall make available and agrees to pay for
all costs associated with providing a suitable place of installation and
necessary electrical power, outlets and air conditioning required for operating
the Equipment as defined in the Equipment manufacturer's installation manual or
instructions.  All supplies consumed or required by the Equipment shall be
furnished and paid for by Lessee.


7.RETURN TO LESSOR:  On the day following the last day of the lease term
associated with a Lease Schedule (the “Return Date”), Lessee shall cause and pay
for all the Equipment (by serial number where serialized) on that Lease Schedule
to be deinstalled, packed using the manufacturer’s original packing materials
and shipped to a location designated in writing by Lessor (the “Return
Location”).  If all the Equipment on the applicable Lease Schedule is not at the
Return Location within ten (10) days of the Return Date, or Lessee fails to
deinstall and ship all the Equipment on the Return Date, then any written notice
of termination delivered by Lessee shall become void, and the Lease Schedule
shall continue in accordance with this Lease Agreement. Irrespective of any
other provision hereof, Lessee will bear the risk of damage from fire, the
elements or otherwise until delivery of the Equipment to the Return
Location.  At such time as the Equipment is delivered to the Lessor at the
Return Location, the Equipment will be at the risk of Lessor.
 
 
 

--------------------------------------------------------------------------------

 
 
8.MAINTENANCE:  Lessee, at its sole expense, shall maintain the Equipment in
good working order and condition.  Lessee shall enter into, pay for and maintain
in force during the entire term of any Lease Schedule, a maintenance agreement
with the original manufacturer of the Equipment providing for continuous
uninterrupted maintenance of the Equipment (the “Maintenance
Agreement”).  Lessee will cause the manufacturer to keep the Equipment in good
working order in accordance with the provisions of the Maintenance Agreement and
make all necessary adjustments and repairs to the Equipment.  The manufacturer
is hereby authorized to accept the directions of Lessee with respect
thereto.  Lessee agrees to allow the manufacturer full and free access to the
Equipment.  All maintenance and service charges, whether under the Maintenance
Agreement or otherwise, and all expenses, if any, of the manufacturer's customer
engineers incurred in connection with maintenance and repair services, shall be
promptly paid by Lessee. Lessee warrants that all of the Equipment shall be in
good working order operating according to manufacturer’s specification and
eligible for the manufacturer's standard maintenance agreement upon delivery to
and inspection and testing by the Lessor.  If the Equipment is not operating
according to manufacturer’s specification, in good working order and/or
certified by the manufacturer as eligible for the manufacturer's standard
maintenance agreement, Lessee agrees to reimburse Lessor for all costs, losses,
expenses and fees associated with such equipment and the repair or replacement
thereof.


9.LOCATION, OWNERSHIP AND USE:  The Equipment shall, at all times, be the sole
and exclusive property of Lessor.  Lessee shall have no right or property
interest therein, except for the right to use the Equipment in the normal
operation of its business at the Location of Installation, or as otherwise
provided herein.  The Equipment is and shall remain personal property even if
installed in or attached to real property.  Lessor shall be permitted to display
notice of its ownership on the Equipment by means of a suitable stencil, label
or plaque affixed thereto.
      Lessee shall keep the Equipment at all times free and clear from all
claims, levies, encumbrances and process.  Lessee shall give Lessor immediate
notice of any such attachment or other judicial process affecting any of the
Equipment.  Without Lessor’s written permission, Lessee shall not attempt to or
actually: (i) pledge, lend, create a security interest in, sublet, exchange,
trade, assign, swap, use for an allowance or credit or otherwise; (ii) allow
another to use; (iii) part with possession; (iv) dispose of; or (v) remove from
the Location of Installation, any item of Equipment.  If any item of Equipment
is exchanged, assigned, traded, swapped, used for an allowance or credit or
otherwise to acquire new or different equipment (the “New Equipment”) without
Lessor’s prior written consent, then all of the New Equipment shall become
Equipment owned by Lessor subject to this Lease Agreement and the applicable
Lease Schedule.
      Any feature(s) installed on the Equipment at the time of delivery that are
not specified on the Lease Schedule(s) are and shall remain the sole property of
the Lessor.
      Lessee shall cause the Equipment to be operated in accordance with the
applicable vendor's or manufacturer's manual of instructions by competent and
qualified personnel.


10.FINANCING STATEMENT:  Lessor is hereby authorized by Lessee to cause this
Lease Agreement or other instruments, including Uniform Commercial Code
Financing Statements, to be filed or recorded for the purposes of showing
Lessor's interest in the Equipment.  Lessee agrees to execute any such
instruments as Lessor may request from time to time.
 
11.ALTERATIONS AND ATTACHMENTS:  Upon prior written notice to Lessor, Lessee
may, at its own expense, make minor alterations in or add attachments to the
Equipment, provided such alterations and attachments shall not interfere with
the normal operation of the Equipment and do not otherwise involve the pledge,
assignment, exchange, trade or substitution of the Equipment or any component or
part thereof.  All such alterations and attachments to the Equipment shall
become part of the Equipment leased to Lessee and owned by Lessor.  If, in
Lessor’s sole determination, the alteration or attachment reduces the value of
the Equipment or interferes with the normal and satisfactory operation or
maintenance of any of the Equipment, or creates a safety hazard, Lessee shall,
upon notice from Lessor to that effect, promptly remove the alteration or
attachment at Lessee's expense and restore the Equipment to the condition the
Equipment was in just prior to the alteration or attachment.


12.LOSS AND DAMAGE:  Lessee shall assume and bear the risk of loss, theft and
damage (including any governmental requisition, condemnation or confiscation) to
the Equipment and all component parts thereof from any and every cause
whatsoever, whether or not covered by insurance.  No loss or damage to the
Equipment or any component part thereof shall impair any obligation of Lessee
under this Lease Agreement, which shall continue in full force and effect except
as hereinafter expressly provided.  Lessee shall repair or cause to be repaired
all damage to the Equipment.  In the event that all or part of the Equipment
shall, as a result of any cause whatsoever, become lost, stolen, destroyed or
otherwise rendered irreparably unusable or damaged (collectively, the “Loss”)
then Lessee shall, within ten (10) days after the Loss, fully inform Lessor in
writing of such a Loss and shall pay to Lessor the following amounts: (i) the
Monthly Lease Charges (and other amounts) due and owing under this Lease
Agreement, plus (ii) one-hundred (100%) percent of the original cost of the
Equipment subject to the Loss if the loss occurs in the first nine months of the
Initial Term, and, thereafter, the original cost of the Equipment amortized by
the subsequent Monthly Lease Charges received by Lessor during the Initial Term
using an amortization rate of eight hundred and ninety (890) basis points over
the interest rate of the three (3) year United States Treasury Note as reported
by the Federal Reserve on the Commencement Date (collectively, the sum of (i)
plus (ii) shall be the “Casualty Loss Value”). Notwithstanding the proceeding,
if Lessee has provided notice to terminate the applicable Lease Schedule prior
to informing Lessor in writing of a Loss and such Loss is not covered by
insurance proceeds pursuant to Section 13 hereof, then Lessee shall pay two (2)
times the Casualty Loss Value on the Equipment subject to such Loss. Upon
receipt by Lessor of the Casualty Loss Value: (i) the applicable Equipment shall
be removed from the Lease Schedule; and (ii) Lessee’s obligation to pay Lease
Charges associated with the applicable Equipment shall cease. Lessor may
request, and Lessee shall complete, an affidavit(s) that swears out the facts
supporting the Loss of any item of Equipment.
 
 
Page Number 2 of 5

--------------------------------------------------------------------------------

 
 
13.INSURANCE:  Until the Equipment is returned to Lessor or as otherwise herein
provided, whether or not this Lease Agreement has terminated as to the
Equipment, Lessee, at its expense, shall maintain: (i) property and casualty
insurance insuring the Equipment for its Casualty Loss Value naming Lessor or
its assigns as sole loss payee; and (ii) comprehensive public liability and
third-party property insurance naming Lessor and its assigns as additional loss
payees.  The insurance shall cover the interest of both the Lessor and Lessee in
the Equipment, or as the case may be, shall protect both the Lessor and Lessee
in respect to all risks arising out of the condition, delivery, installation,
maintenance, use or operation of the Equipment.  All such insurance shall
provide for thirty (30) days prior written notice to Lessor of cancellation,
restriction, or reduction of coverage.  Lessee hereby irrevocably appoints
Lessor as Lessee's attorney-in-fact to make claim for, receive payment of and
execute and endorse all documents, checks or drafts for loss or damage or return
premium under any insurance policy issued on the Equipment.  Prior to
installation of the Equipment, all policies or certificates of insurance shall
be delivered to Lessor by Lessee.  Lessee agrees to keep the Equipment insured
with an insurance company which is at least “A” rated by A.M. Best. The proceeds
of any loss or damage insurance shall be payable to Lessor, but Lessor shall
remit all such insurance proceeds to Lessee at such time as Lessee either (i)
provides Lessor satisfactory proof that the damage has been repaired and the
Equipment has been restored to good working order and condition or (ii) pays to
Lessor the Casualty Loss Value.  It is understood and agreed that any payments
made by Lessee or its insurance carrier for loss or damage of any kind
whatsoever to the Equipment are not made as accelerated rental payments or
adjustments of rental, but are made solely as indemnity to Lessor for loss or
damage of its Equipment.


14.ENFORCEMENT OF WARRANTIES:  Upon receipt of a written request from Lessee,
Lessor shall, so long as this Lease Agreement is in force, take all reasonable
action requested by Lessee to enforce the Equipment manufacturer's warranties,
expressed or implied, issued on or applicable to the Equipment, which are
enforceable by Lessor in its own name.  Lessor shall obtain for Lessee all
service furnished by manufacturer in connection therewith; provided, however,
that Lessor shall not be required to commence any suit or action or resort to
litigation to enforce any such warranty unless Lessee shall first pay to Lessor
in advance all expenses in connection therewith, including attorney's’ fees.
      If any such warranty shall be enforceable by Lessee in its own name,
Lessee shall, upon receipt of written request from Lessor, so long as this Lease
Agreement is in force, take all reasonable action requested by Lessor to enforce
any such warranty, which is enforceable by Lessee in its own name; provided,
however, that Lessee shall not be obligated to commence any suit or action or
resort to litigation to enforce any such warranty unless Lessor shall pay all
expenses in connection therewith.


15.  WARRANTIES, DISCLAIMERS AND INDEMNITY: THE LESSOR DOES NOT MAKE ANY
WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING THE WARRANTY OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE.  LESSEE ACKNOWLEDGES THAT IT IS NOT RELYING
ON LESSOR'S SKILL OR JUDGEMENT TO SELECT OR FURNISH GOODS SUITABLE FOR ANY
PARTICULAR PURPOSE AND THAT THERE ARE NO WARRANTIES CONTAINED IN THIS LEASE
AGREEMENT. LESSEE ACKNOWLEDGES AND AGREES THAT LESSOR HAS NOT MADE ANY
STATEMENT, REPRESENTATION OR WARRANTY RELATIVE TO THE ACCOUNTING OR TAX ENTRIES,
TREATMENT, BENEFIT, USE OR CLASSIFICATION OF THE LEASE AGREEMENT OR ASSOCIATED
LEASE SCHEDULES.  LESSEE ACKNOWLEDGES THAT IT AND/OR ITS INDEPENDENT ACCOUNTANTS
ARE SOLELY RESPONSIBLE FOR (i) ANY AND ALL OF LESSEE'S ACCOUNTING AND TAX
ENTRIES ASSOCIATED WITH THE LEASE AGREEMENT AND/OR THE LEASE SCHEDULES AND (ii)
THE ACCOUNTING AND TAX TREATMENT, BENEFITS, USES AND CLASSIFICATION OF THE LEASE
AGREEMENT OR ANY LEASE SCHEDULE. LESSOR SHALL NOT BE LIABLE FOR DAMAGES,
INCLUDING SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THE PERFORMANCE OF THE EQUIPMENT OR ITS USE BY LESSEE, AND SHALL
NOT BE LIABLE FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT
OF OR IN CONNECTION WITH LESSOR'S FAILURE TO PERFORM ITS OBLIGATION
HEREUNDER.  THIS LEASE AGREEMENT IS A “FINANCE LEASE” AS THAT TERM IS DEFINED
AND USED IN ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE. NO RIGHTS OR REMEDIES
REFERRED TO IN ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE WILL BE CONFERRED ON
LESSEE.
      Lessee agrees that Lessor shall not be liable to Lessee for, and Lessee
shall indemnify, defend and hold Lessor harmless with respect to, any claim from
a third party for any liability, claim, loss, damage or expense of any kind or
nature, whether based upon a theory of strict liability or otherwise, caused,
directly or indirectly, by: (i) the inadequacy of any item of Equipment,
including software, for any purpose; (ii) any deficiency or any latent or other
defects in any Equipment, including software, whether or not detectable by
Lessee; (iii) the selection, manufacture, rejection, ownership, lease,
possession, maintenance, operation, use or performance of any item of Equipment,
including software; (iv) any interruption or loss of service, use or performance
of any item of Equipment, including software; (v) patent, trademark or copyright
infringement; or (vi) any loss of business or other special, incidental or
consequential damages whether or not resulting from any of the
foregoing.  Lessee’s duty to defend and indemnify Lessor shall survive the
expiration, termination, cancellation or assignment of this Lease Agreement or a
Lease Schedule and shall be binding upon Lessee’s successors and permitted
assigns.


16.  EVENT OF DEFAULT:  The occurrence of any of the following events shall
constitute an Event of Default under this Lease Agreement and/or any Lease
Schedule:

 
(1) 
the nonpayment by Lessee of any Lease Charges when due, or the nonpayment by
Lessee of any other sum required hereunder to be paid by Lessee which
non-payment continues for a period of ten (10) days from the date when due;

 
(2) 
the failure of Lessee to perform any other term, covenant or condition of this
Lease Agreement, any Lease Schedule or any other document, agreement or
instrument executed pursuant hereto or in connection herewith, which is not
cured within ten (10) days;

 
(3) 
Lessee attempts to or does remove, transfer, sell, swap, assign, sublease,
trade, exchange, encumber, receive an allowance or credit for, or part with
possession of, any item of Equipment;

 
(4) 
Lessee or any guarantor of this Lease Agreement ceases doing business as a going
concern, is insolvent, makes an assignment for the benefit of creditors, fails
to pay its debts as they become due, offers a settlement to creditors or calls a
meeting of creditors for any such purpose, files a voluntary petition in
bankruptcy, is subject to an involuntary petition in bankruptcy, is adjudicated
bankrupt or insolvent, files or has filed against it a petition seeking any
reorganization, arrangement or composition, under any present or future statute,
law or regulation;

 
(5) 
without Lessor's consent, (i) Lessee or any guarantor of this Lease Agreement
sells, conveys, leases, exchanges or transfers all or substantially all of its
assets, (ii) Lessee or any guarantor of this Lease Agreement merges,
consolidates, liquidates, dissolves or combines its assets with any other
entity, or (iii) if Lessee or any guarantor of this Lease Agreement is a
corporation, partnership, limited liability company or other entity, more than
35% of the outstanding equity interests of Lessee or such guarantor are owned
directly or indirectly at any time during the Term of this Lease Agreement by a
person or group of persons other than the person(s) who held all of the
outstanding equity interests on the date of this Lease Agreement;

 
(6) 
any representations or warranties made at any time by Lessee or any guarantor in
this Lease Agreement or in any agreement, statement, certificate, financial or
credit information provided in connection herewith are false or misleading when
made;

 
(7) 
Lessee or any guarantor of this Lease Agreement defaults under or otherwise has
accelerated any material obligation, credit agreement, loan agreement,
conditional sales contract, lease, indenture or debenture; or Lessee or any
guarantor of this Lease Agreement defaults under any other agreement now
existing or hereafter made with Lessor, including an Equipment Purchase
Agreement; or

 
(8) 
 the breach or repudiation by any party thereto of any guaranty, subordination
agreement or other agreement running in favor of Lessor obtained in connection
with this Lease Agreement.

 
 
Page Number 3 of 5

--------------------------------------------------------------------------------

 
 
17.  REMEDIES:  Should any Event of Default occur and be continuing, Lessor may,
in order to protect its interests and reasonably expected profits, with or
without notice or demand upon Lessee, pursue and enforce, alternatively,
successively and/or concurrently, any one or more of the following remedies:

 
(1) 
recover from Lessee all accrued and unpaid Lease Charges and other amounts due
and owing on the date of the default;

 
(2) 
recover from Lessee from time to time all Lease Charges and other amounts as and
when becoming due hereunder;

 
(3) 
accelerate, cause to become immediately due and recover the present value of all
Lease Charges and other amounts due and/or likely to become due hereunder from
the date of the default to the end of the lease term using a discount rate of
six (6%) percent;

 
(4) 
cause to become immediately due and payable and recover from Lessee the Casualty
Loss Value  of the Equipment;

 
(5) 
terminate any or all of the Lessee’s rights, but not its obligations, associated
with the lease of Equipment under this Lease Agreement;

 
(6) 
retake (by Lessor, independent contractor, or by requiring Lessee to assemble
and surrender the Equipment in accordance with the provisions of Section 7
hereinabove) possession of the Equipment without terminating the Lease Schedule
or the Lease Agreement free from claims by Lessee which claims are hereby
expressly waived by Lessee;

 
(7) 
require Lessee to deliver the Equipment to a location designated by Lessor;

 
(8) 
proceed by court action to enforce performance by Lessee of its obligations
associated with any Lease Schedule and/or this Lease Agreement; and/or

 
(9) 
pursue any other remedy Lessor may otherwise have, at law, equity or under any
statute, and recover damages and expenses (including attorneys’ fees) incurred
by Lessor by reason of the Event of Default.

Upon repossession of the Equipment, Lessor shall have the right to lease, sell
or otherwise dispose of such Equipment in a commercially reasonable manner, with
or without notice, at a public or private sale. Lessor's pursuit and enforcement
of any one or more remedies shall not be deemed an election or waiver by Lessor
of any other remedy.  Lessor shall not be obligated to sell or re-lease the
Equipment.  Any sale or re-lease may be held at such place or places as are
selected by Lessor, with or without having the Equipment present.  Any such sale
or re-lease, may be at wholesale or retail, in bulk or in parcels.  Time and
exactitude of each of the terms and conditions of this Lease Agreement are
hereby declared to be of the essence.  Lessor may accept past due payments in
any amount without modifying the terms of this Lease Agreement and without
waiving any rights of Lessor hereunder.


18.COSTS AND ATTORNEYS’ FEES:  In the event of any default, claim, proceeding,
including a bankruptcy proceeding, arbitration, mediation, counter-claim, action
(whether legal or equitable), appeal or otherwise, whether initiated by Lessor
or Lessee (or a debtor-in-possession or bankruptcy trustee), which arises out
of, under, or is related in any way to this Lease Agreement, any Lease Schedule,
or any other document, agreement or instrument executed pursuant hereto or in
connection herewith, or any governmental examination or investigation of Lessee,
which requires Lessor's participation (individually and collectively, the
“Claim”), Lessee, in addition to all other sums which Lessee may be called upon
to pay under the provisions of this Lease Agreement, shall pay to Lessor, on
demand, all costs, expenses and fees paid or payable in connection with the
Claim, including, but not limited to, attorneys’ fees and out-of-pocket costs,
including travel and related expenses incurred by Lessor or its attorneys.


19.LESSOR'S PERFORMANCE OPTION:  Should Lessee fail to make any payment or to do
any act as provided by this Lease Agreement, then Lessor shall have the right
(but not the obligation), without notice to Lessee of its intention to do so and
without releasing Lessee from any obligation hereunder to make or to do the
same, to make advances to preserve the Equipment or Lessor's title thereto, and
to pay, purchase, contest or compromise any insurance premium, encumbrance,
charge, tax, lien or other sum which in the judgment of Lessor appears to affect
the Equipment, and in exercising any such rights, Lessor may incur any liability
and expend whatever amounts in its absolute discretion it may deem necessary
therefor.  All sums so incurred or expended by Lessor shall be due and payable
by Lessee within ten (10) days of notice thereof.


20.QUIET POSSESSION AND INSPECTION:  Lessor hereby covenants with Lessee that
Lessee shall quietly possess the Equipment subject to and in accordance with the
provisions hereof so long as Lessee is not in default hereunder; provided,
however, that Lessor or its designated agent may, at any and all reasonable
times during business hours, enter Lessee's premises for the purposes of
inspecting the Equipment and the manner in which it is being used.


21.ASSIGNMENTS:  This Lease Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Lessee, however, shall not assign this Lease Agreement or sublet any
of the Equipment without first obtaining the prior written consent of Lessor and
its assigns, if any.  Lessee acknowledges that the terms and conditions of this
Lease Agreement have been fixed in anticipation of the possible assignment of
Lessor's rights under this Lease Agreement and in and to the Equipment as
collateral security to a third party ("Assignee" herein) which will rely upon
and be entitled to the benefit of the provisions of this Lease
Agreement.  Lessee agrees to provide Lessor or its potential assigns with
Lessee's most recent audited and its most current financial statements.  Lessee
agrees with Lessor and such Assignee to recognize in writing any such assignment
within fifteen (15) days after receipt of written notice thereof and to pay
thereafter all sums due to Lessor hereunder directly to such Assignee if
directed by Lessor, notwithstanding any defense, set-off or counterclaim
whatsoever (whether arising from a breach of this Lease Agreement or not) that
Lessee may from time to time have against Lessor.  Upon such assignment, the
Lessor shall remain obligated to perform any obligations it may have under this
Lease Agreement and the Assignee shall (unless otherwise expressly agreed to in
writing by the Assignee) have no obligation to perform such obligations.  Any
such assignment shall be subject to Lessee's rights to use and possess the
Equipment so long as Lessee is not in default hereunder.


22.SURVIVAL OF OBLIGATIONS:  All covenants, agreements, representations, and
warranties contained in this Lease Agreement, any Lease Schedule, or in any
document attached thereto, shall be for the benefit of Lessor and Lessee and
their successors, any assignee or secured party.  Further, all covenants,
agreements, representations, and warranties contained in this Lease Agreement,
any Lease Schedule, or in any document attached thereto, shall survive the
execution and delivery of this Lease Agreement and the expiration or other
termination of this Lease Agreement.


23.CORPORATE AUTHORITY:  The parties hereto covenant and warrant that the
persons executing this Lease Agreement and each Lease Schedule on their behalf
have been duly authorized to do so, and this Lease Agreement and any Lease
Schedule constitute a valid and binding obligation of the parties hereto.  The
Lessee will, if requested by Lessor, provide to Lessor, Certificates of
Authority naming the officers of the Lessee who have the authority to execute
this Lease Agreement and any Lease Schedules attached thereto.


24.LANDLORDS’ AND MORTGAGEES’ WAIVER:  If requested, Lessee shall furnish
waivers, in form and substance satisfactory to Lessor, from all landlords and
mortgagees of any premises upon which any Equipment is located.
 
 
Page Number 4 of 5

--------------------------------------------------------------------------------

 
 
25.MISCELLANEOUS:  This Lease Agreement, the Lease Schedule(s), attached riders
and any documents or instruments issued or executed pursuant hereto will have
been made, executed and delivered in, and will be governed by the internal laws
(as opposed to conflicts of law provisions) and decisions of, the State of
Minnesota.  Lessee and Lessor consent to jurisdiction of any local, state or
federal court located within Minnesota.  Venue will be in Minnesota and Lessee
hereby waives local venue and any objection relating to Minnesota being an
improper venue to conduct any proceeding relating to this Lease Agreement.  At
Lessor’s sole election and determination, Lessor may select an alternative
forum, including arbitration or mediation, to adjudicate any dispute arising out
of this Lease Agreement.  THE PARTIES HERETO, AFTER CONSULTING (OR HAVING HAD AN
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY
WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS
LEASE, INCLUDING ANY LITIGATION REGARDING THE ENFORCEMENT OF THIS LEASE OR ANY
RELATED AGREEMENT.
This Lease Agreement was jointly drafted by the parties, and the parties hereby
agree that neither should be favored in the construction, interpretation or
application of any provision or any ambiguity.  There are no unwritten or oral
agreements between the parties.  This Lease Agreement and associated Lease
Schedule(s) constitute the entire understanding and agreement between Lessor and
Lessee with respect to the lease of the Equipment superseding all prior
agreements, understandings, negotiations, discussions, proposals,
representations, promises, commitments and offers between the parties, whether
oral or written.  No provision of this Lease Agreement or any Lease Schedule
shall be deemed waived, amended, discharged or modified orally or by custom,
usage or course of conduct unless such waiver, amendment or modification is in
writing and signed by an officer of each of the parties hereto.  If any one or
more of the provisions of this Lease Agreement or any Lease Schedule is for any
reason held invalid, illegal or unenforceable, the remaining provisions of this
Lease Agreement and any such Lease Schedule will be unimpaired, and the invalid,
illegal or unenforceable provisions shall be replaced by a mutually acceptable
valid, legal and enforceable provision that is closest to the original intention
of the parties.  Lessee agrees that neither the manufacturer, nor the supplier,
nor any of their salespersons, employees or agents are agents of Lessor.


Any notice provided for herein shall be in writing and sent by certified or
registered mail to the parties at the addresses stated on page 1 of this Lease
Agreement. This Lease Agreement shall not become effective until delivered to
Lessor at its offices at Minnetonka, Minnesota and executed by Lessor.  If this
Lease Agreement shall be executed by Lessor prior to being executed by Lessee,
it shall become void at Lessor's option five (5) days after the date of Lessor's
execution hereof, unless Lessor shall have received by such date a copy hereof
executed by a duly authorized representative of Lessee.
      This Lease Agreement is made subject to the terms and conditions included
herein and Lessee's acceptance is effective only to the extent that such terms
and conditions are consistent with the terms and conditions herein.  Any
acceptance which contains terms and conditions which are in addition to or
inconsistent with the terms and conditions herein will be a counter-offer and
will not be binding unless agreed to in writing by Lessor.
      The terms used in this Lease Agreement, unless otherwise defined, shall
have the meanings ascribed to them in the Lease Schedule(s).


26.REPOSSESSION:  LESSEE ACKNOWLEDGES THAT, PURSUANT TO SECTION 17 HEREOF,
LESSOR HAS BEEN GIVEN THE RIGHT TO REPOSSESS THE EQUIPMENT SHOULD LESSEE BECOME
IN DEFAULT OF ITS OBLIGATIONS HEREUNDER.  LESSEE HEREBY WAIVES THE RIGHT, IF
ANY, TO REQUIRE LESSOR TO GIVE LESSEE NOTICE AND A JUDICIAL HEARING PRIOR TO
EXERCISING SUCH RIGHT OF REPOSSESSION.


27.NET LEASE:  This Lease Agreement is a net lease and Lessee's obligations to
pay all Lease Charges and other amounts payable hereunder shall be absolute and
unconditional and, except as expressly provided herein, shall not be subject to
any: (i) delay, abatement, reduction, defense, counterclaim, set-off, or
recoupment; (ii) discontinuance or termination of any license; (iii) Equipment
failure, defect or deficiency; (iv) damage to or destruction of the Equipment;
or (v) dissatisfaction with the Equipment or otherwise, including any present or
future claim against Lessor or the manufacturer, supplier, reseller or vendor of
the Equipment.  To the extent that the Equipment includes intangible (or
intellectual) property, Lessee understands and agrees that: (i) Lessor is not a
party to and does not have any responsibility under any software license and/or
other agreement with respect to any software; and (ii) Lessee will be
responsible to pay all of the Lease Charges and perform all its other
obligations under this Lease Agreement despite any defect, deficiency, failure,
termination, dissatisfaction, damage or destruction of any software or software
license.  Except as expressly provided herein, this Lease Agreement shall not
terminate for any reason, including any defect in the Equipment or Lessor's
title thereto or any destruction or loss of use of any item of Equipment.


28.HEADINGS:  Section headings herein are used for convenience only and shall
not otherwise affect the provisions of this Lease Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Lease Agreement to be
signed by their respective duly authorized representative.
 

Every Term is Agreed to and Accepted:            Every Term is Agreed to and
Accepted:             FARNAM STREET FINANCIAL, INC.      BUFFALO LAKE ENERGY,
LLC                 By: 
 
    By: 
 
               
Print
Name:
     
Print
Name:
                  Title:         Title:                     Date:        Date:  
 

 

 
Page Number 5 of 5

--------------------------------------------------------------------------------

 
 
LEASE SCHEDULE NO. 001


This Lease Schedule is issued pursuant to the Lease Agreement Number BU100511
dated October 5, 2011.  The terms of the Lease Agreement and serial numbers
contained on Certificate(s) of Acceptance are a part hereof and are incorporated
by reference herein.


LESSOR
LESSEE
Farnam Street Financial, Inc.
Buffalo Lake Energy, LLC
240 Pondview Plaza
1600 Broadway
5850 Opus Parkway
Suite 2200
Minnetonka, MN  55343
Denver, CO 80202
   
SUPPLIER OF EQUIPMENT
LOCATION OF EQUIPMENT
To be determined
To be determined



Term of Lease from Commencement Date:  24 Months
Monthly Lease Charge:  $161,370.00
Anticipated Delivery and Installation:  October 2011 – January 2012
Projected Commencement Date:  February 1, 2012
Security Deposit: Upon Lessee's execution of this Lease Schedule, Lessee shall
deliver a security deposit in the amount of $322,740.00.  At the end of the
applicable lease term, provided that there has been no event of default, this
security deposit will be returned to Lessee.
 
 
EQUIPMENT


MANUFACTURER
QTY
MACHINE/MODEL
EQUIPMENT DESCRIPTION (including features)
To be determined
2
 
Westfailia Centrifuges
To be determined
   
Syrup Heating System; Controls & Tankage for Centrifuges; Corn Oil Tank Farm and
Loadout; Electrical & Automation; and CIP System

 
The cost of all the Equipment on this Lease Schedule shall total $3,900,000.00.
The Monthly Lease Charge listed above is calculated based on the agreement that
this cost will be comprised of $3,900,000.00 of hardware at a lease rate factor
of 0.041377 per $1.00 and $0.00 of soft costs (software, installation, service,
maintenance, deposits, etc.) at a lease rate factor of 0.045974 per $1.00.
Should the total cost of the Equipment be more than that indicated above, Lessor
and Lessee agree that the Monthly Lease Charge above will be increased to
reflect this additional cost at the Installation Date of the additional
Equipment. This Lease Schedule No. 001 will Commence at the earlier of (i) the
first of the month following the date the Lessee has satisfied its commitment to
install all of the Equipment, totaling $3,900,000.00; or (ii) at such time
Lessor elects, at its sole discretion, to close and Commence. A revised Lease
Schedule No. 001R to replace this Lease Schedule No. 001 shall be executed by
both parties to reflect the actual Equipment cost accepted and the commensurate
Monthly Lease Charge, including any adjustments required under the Monthly Lease
Charge Adjustment Rider. The Monthly Lease Charge will be prorated and charged
as interim rent between the Installation Date of each item of equipment, as
Lessee indicates on the Certificate(s) of Acceptance, and the Commencement Date.
Interim rent due prior to the Commencement Date shall not reduce or offset
Lessee’s post-Commencement Monthly Lease Charge obligations hereunder.
 
 

Every Term is Agreed to and Accepted:            Every Term is Agreed to and
Accepted:            
FARNAM STREET FINANCIAL, INC. 
“LESSOR” 
   
BUFFALO LAKE ENERGY, LLC
“LESSEE”
                By: 
 
    By: 
 
               
Print
Name:
     
Print
Name:
                  Title:         Title:                     Date:        Date:  
 

 
 
 

--------------------------------------------------------------------------------

 
 

   
Rider Number:
003
   
Lease Agreement Number:
BU100511
   
Lease Schedule Number:
001
   
Lessee Name:
BUFFALO LAKE ENERGY, LLC
   
Lease Dated:
OCTOBER 5, 2011

 
 
PURCHASE OPTION



Lessee shall have the option to purchase the Equipment in its physical
possession and on Lease Schedule No. 001 on the last day of the initial term, in
whole and not in part, on a commercial, in-place basis and operating according
to the manufactures specifications, for the then determined mutually-agreed
purchase price at fair market value (plus applicable taxes) provided that (i) an
Event of Default has not occurred, (ii) Lessor has received all of the Lease
Charges due under the Lease Schedule prior to Lessee exercising this option to
purchase (including all late fees whether billed or unbilled), (iii) Lessor has
received payment for all unpaid late fees and estimated property taxes, if any,
and (iv) Lessor has received written notice of Lessee's election to exercise
said purchase option not less than one hundred twenty (120) days prior to the
last date of the initial term of this Lease Schedule. If the parties cannot
agree on a purchase price, fair market value will be determined by the average
of two appraisals, one of which shall be conducted by an accredited appraiser
selected by Lessor and the other by an accredited appraiser selected by Lessee.
If a sale is not consummated, the notice provided to exercise this option shall
be accepted as a notice to terminate and return all of the Equipment, and Lessee
will return all of the Equipment on this Lease Schedule in accordance with the
Lease Agreement. If Lessee does not return all of the Equipment, Lease Schedule
No. 001 will continue in accordance with the Lease Agreement.


Lessee will receive title to the Equipment free and clear of all known liens
only after Lessee has performed all of its obligations associated with the Lease
Agreement and Lessor has been paid all sums due or becoming due under both this
purchase option and the Lease Agreement, including, whether billed or not, all
lease charges, taxes, and late fees. Lessor shall terminate all financing
statements or other evidence of liens filed by Lessor.  Lessor shall retain all
monies received in association with the Lease Schedule including all rent,
taxes, security deposits and other monthly lease charges and Lessee hereby
waives any right to offset these monies against the costs associated with the
exercise of this purchase option. Any sales or use tax due and not paid on these
monies shall be added to the purchase price above.
 
 
 

--------------------------------------------------------------------------------

 
 
This Unconditional Continuing Guaranty (the “Guaranty”), is made and entered
into as of October 5, 2011, by Biofuel Energy Corp. (the “Guarantor”) with a
principal office at 1600 Broadway, Suite 2200, Denver, CO 80202 in favor of
Farnam Street Financial, Inc., with an office at 5850 Opus Parkway, Suite 240,
Minnetonka, MN 55343 (the “Lessor”).  In consideration of, and in order to
induce Lessor to enter into Lease Agreement Number BU100511 (the “Lease”) and
all Lease Schedules with Buffalo Lake Energy, LLC with an office at 1600
Broadway, Suite 2200, Denver, CO 80202 (the “Lessee”), the Guarantor and its
successor agrees as follows:


1.  Definitions.  As used in this Guaranty:  “Obligation(s)” means all rents,
monies, debts, liabilities, agreements and other obligations of the Lessee to
the Lessor, whether direct or indirect, absolute or contingent, due or to become
due, secured or unsecured, now existing or hereafter arising or acquired under
the Lease, the Lease Schedules entered into pursuant and subject to the Lease
and any other agreement or writing evidencing, securing or otherwise executed in
connection with the Lease or any above referenced Obligation.


2.  Guaranty Of Payment And Performance.  The Guarantor hereby guarantees to the
Lessor the full and punctual payment when due (whether at maturity, by
acceleration or otherwise) at the place specified therefor or, if no place of
payment is specified, at the office designated by the Lessor, and the
performance, of each Obligation of the Lessee to the Lessor.  This Guaranty is
an absolute, unconditional and continuing guaranty of the full and punctual
payment and performance of the Obligations and not of their collectablity only,
and is in no way conditioned upon any requirement that the Lessor first attempt
to collect any of the Obligations from the Lessee or resort to any security or
other means of obtaining their payment.  Should the Lessee default in the
payment or performance of any of the Obligations, the obligations of the
Guarantor hereunder shall become immediately due and payable to the Lessor,
without demand or notice of any nature, all of which are expressly waived by the
Guarantor. Payments by the Guarantor hereunder may be required by the Lessor on
any number of occasions.


3.  Guarantor’s Agreement to Pay.  The Guarantor further agrees, as the
principal obligor and not as a guarantor only, to pay to the Lessor, on demand,
in funds immediately available to the Lessor: (a) the amount of each Obligation
which has not been paid when due at the place of payment specified therefor, or
if no place of payment is specified, at the office designated by the Lessor; and
(b) all costs and expenses (including court costs and legal expenses) incurred
or expended by the Lessor in connection with the Obligations, this Guaranty and
the enforcement thereof, together with interest on amounts recoverable under
this Guaranty from the time such amounts become due until payment, at the rate
equal to one and one-half percent (1½%) per month; provided that if such
interest exceeds the maximum amount permitted to be paid under applicable law,
then such interest shall be reduced to such maximum permitted amount. This
Guaranty shall remain in full force and effect until all the Obligations are
paid in full.  This Guaranty shall continue to be effective or be reinstated, if
at any time any payment made or value received with respect to an Obligation is
rescinded or must otherwise be returned by the Lessor upon the insolvency,
bankruptcy or reorganization of the Lessee, or otherwise, all as though such
payment had not been made or value received. Guarantor expressly waives the
right to revoke or termination this Guaranty.  The liability of the Guarantor
hereunder shall be unlimited and be continuing until all of the Obligations are
paid in full.
 
 
Lease Guaranty
 
Page1

--------------------------------------------------------------------------------

 
 
4.  Waivers by Guarantor.  The Guarantor agrees that the Obligations will be
paid and performed strictly in accordance with their respective terms regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of the rights of the Lessor with respect thereto. The Guarantor
waives presentment, demand, protest, notice of acceptance, notice of Obligations
incurred and all other notices of any kind, all defenses which may be available
by virtue of any valuation, stay, moratorium law or other similar law now or
hereafter in effect, any right to require the marshaling of assets of the
Lessee, and all defenses available to a surety, guarantor or accommodation
co-obligor.  Without limiting the generality of the foregoing, the Guarantor
agrees to the provisions of the Lease and agrees that the obligations of the
Guarantor hereunder shall not be released or discharged, in whole or in part, or
otherwise affected by (i) the failure of the Lessor to assert any claim or
demand or to enforce any right or remedy against the Lessee; (ii) any extensions
or renewals of any Obligation; (iii) any rescissions, waivers, amendments or
modifications of any of the terms or provisions of the Lease; (iv) the
substitution or release of any entity primarily or secondarily liable for any
Obligation; (v) the adequacy of any rights the Lessor may have against any
collateral or other means of obtaining repayment of the Obligations; (vi) the
impairment of any collateral securing the Obligations, including without
limitation the failure to perfect or preserve any rights the Lessor might have
in such collateral or the substitution, exchange, surrender, release, loss or
destruction of any such collateral; or (vii) any other act or omission which
might in any manner or to any extent vary the risk of the Guarantor or otherwise
operate as a release or discharge of the Guarantor, all of which may be done
without notice to the Guarantor. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the Guarantor therefrom shall be
effective unless put in writing and signed by the Lessor.  No failure on the
part of the Lessor to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.


5.  Unenforceability of Obligations Against Lessee.  If for any reason the
Lessee has no legal existence or is under no legal obligation to discharge any
of the Obligations, this Guaranty shall nevertheless be binding on the Guarantor
to the same extent as if the Guarantor at all times had been the principal
obligor on all such Obligations.  In the event that acceleration of the time for
payment of the Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Lessee, or for any other reason, all such amounts
otherwise subject to acceleration under the terms of the Lease shall be
immediately due and payable by the Guarantor.


6.  Further Assurances/Financial Condition of Lessee.  The Guarantor agrees that
it will, from time to time at the request of Lessor, provide to the Lessor its
most recent balance sheets and related statements of income and changes in
financial condition and such other information relating to the business and
affairs of the Guarantor as the Lessor may reasonably request.  The Guarantor
assumes the responsibility for being and keeping itself informed of the
financial condition of Lessee and of all other circumstances bearing upon the
risk of liability hereunder.  Lessor shall have no duty to advise Guarantor of
information known to it regarding the Lessee or its financial condition.  The
Guarantor also agrees to do all such things and execute all such documents,
including financing statements, as the Lessor may consider necessary or
desirable to give full effect to this Guaranty and to perfect and preserve the
rights and powers of the Lessor hereunder.


7.  Attorneys’ Fees and other Costs.  Guarantor, in addition to all other sums
which Guarantor may be called upon to pay to the Lessor pursuant to this
Guaranty, shall pay to or Lessor, on demand, all costs, expenses and fees paid
or payable related to or arising under this Guaranty or the Lease, including,
but not limited to, attorneys’ fees and out-of-pocket costs, including travel
and related expenses incurred by Lessor or its attorneys.  The term “attorneys’
fees” means the full cost of legal services relating to any action, suit,
counterclaim, post-judgment motions, bankruptcy litigation, appeal, arbitration
or mediation related to or arising under this Guaranty or the Lease.


8.  Subordination/Subrogation.  Until the payment and performance in full of all
Obligations, the Guarantor shall not exercise any rights against the Lessee
arising as a result of payment by the Guarantor hereunder, by way of
subrogation, contribution, indemnity, reimbursement or otherwise.  The Guarantor
agrees that after the occurrence of any default in the payment or performance of
the Obligations, the Guarantor will not demand, sue for or otherwise attempt to
collect any such indebtedness of the Lessee to the Guarantor unit the
Obligations shall have been paid in full.
 
 
Lease Guaranty
 
Page2

--------------------------------------------------------------------------------

 
 
9.  Successors and Assigns.  This Guaranty shall be binding upon the Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Lessor and its successors, transferees and assigns.  Without limiting the
generality of the foregoing sentence, the Lessor may assign or otherwise
transfer any Lease or any note held by it evidencing the Obligations, and such
other person or entity shall thereupon become vested, to the extent set forth in
the agreement evidencing such assignment, transfer or participation, with all
the rights in respect thereof granted to the Lessor herein.


10.  Governing Law. This Guaranty shall be governed by, and construed in
accordance with, the substantive laws and decisions of the State of
Minnesota.  The Guarantor agrees that any suit for the enforcement of this
Guaranty may be brought in the courts of Minnesota or any Federal Court sitting
in Minnesota and consents to the jurisdiction of such court and to service of
process in any such suit being made upon the Guarantor by mail at the address
specified herein.  The Guarantor agrees that the State of Minnesota is where the
Lease and this Guaranty were documented and signed by the Lessor, and where all
of the monies associated with the Lease and this Guaranty are sent.  The
Guarantor hereby waives any objection that it may now or hereafter have to the
venue of any such suit or any such court or that such suit was brought in an
inconvenient court.


11.  Miscellaneous.  This Guaranty constitutes the entire agreement of the
Guarantor with respect to the matters set forth herein.  The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement, and this Guaranty shall be in addition to any other
guaranty of the Obligations.  The invalidity or unenforceability of any one or
more sections of this Guaranty shall not affect the validity or enforceability
of its remaining provisions.  Captions are for the ease of reference only and
shall not affect the meaning of the relevant provisions.  The meanings of all
defined terms used in this Guaranty shall be equally applicable to the singular
and plural forms of the terms defined.  If more than one Guarantor has signed
this Guaranty, each Guarantor shall be jointly and severally liable to Lessor
hereunder.


The Guarantor has executed and delivered this Guaranty, or caused this Guaranty
to be executed and delivered by its duly authorized officer, as of the date
appearing on page one (1).


AGREED TO AND ACCEPTED BY:


Biofuel Energy Corp.


By___________________________________


Print
Name________________________________
 
Title_________________________________
 
 
Lease Guaranty
 
Page3

--------------------------------------------------------------------------------

 
 